Ciialmers, J.,
delivered the opinion of the court.
The act creating the County of Leflore contained the usual requirement that the new county should pay its pro rata share of the *223debts of the several counties out of wbicb it was formed, the porportion to be estimated according to the taxable value of the territory and property excised from the old counties and ceded to the new one. Acts of 1871, p. 587.
An accounting based on this standard showed Leflore County indebted to Carroll in the sum of seven thousand five hundred and eighty-five dollars; and for this amount the bonds of the former were executed and delivered to the latter by virtue of a special law authorizing the execution of such bonds. Acts of 1872, p. 188.
In 1877 a portion of the territory which had been taken from Carroll County in the creation of Leflore was, by the legislature, ceded back to Carroll. Acts of 1877, p. 59.
Suit has now been brought by Carroll on two of the bonds issued at the time of the original accounting between the two counties, and Leflore pleads by way of recoupment or failure of consideration the diminution of her territory by the act of 1877; in the title of which act, but not in the body, it is styled, “ An act to correct a mistake in the boundary line between Carroll and Leflore Counties.” The claim of Leflore County is that, as the bonds sued on were issued upon an estimate of wealth and territory based upon the boundaries as originally created, she is now entitled to a reduction of the bonds corresponding to the diminution of her own area.
This claim cannot be sustained. No diminution in the amount to be paid was provided for by the act of 1877; and it is settled by the case of Supervisors of Chickasaw County v. Supervisors of Sumner County, 58 Miss. 619, that a change of boundary lines between counties imposes no pecuniary liability unless specially prescribed by the legislature.
The act under consideration, though it was said in the title to be “ to correct a mistake,” was nothing but a transfer of territory from Leflore to Carroll, six years after the creation of the former county. During this time Leflore had exercised entire jurisdiction over and enjoyed the revenues derived from the whole territory; and it was for the legislature alone to say what were-the pecuniary equities between the two counties with reference to it. That body having declined to impose any burdens upon Carroll County, on account of *224the change of boundaries, the courts are powerless to do so. We are at a loss to know the meaning of the word “mistake” contained in the title of the act of 1877; since it must ever be impossible for one legislature to know what was the secret intention of its predecessor when nothing on the face of the former legislation suggests any mistake of any sort.

Judgment affirmed.